869 F.2d 593Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Douglas M. BROOKS, Plaintiff-Appellant,v.R.M. MUNCY;  James Johnson, Defendants-Appellees.
No. 88-7761.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 19, 1988.Decided:  Feb. 17, 1989.

Douglas M. Brooks, appellant pro se.
Alan Katz (Office of the Attorney General of Virginia), for appellees.
Before JAMES DICKSON PHILLIPS and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Douglas M. Brooks, a Virginia inmate, brought this 42 U.S.C. Sec. 1983 action because prison officials confiscated parts of a disassembled fan from his cell during a shakedown, and he contends that the deprivation was wrongful.  The district court granted the defendants' motion for summary judgment, and we affirm.  Brooks had an adequate post-deprivation remedy for the allegedly wrongful confiscation under Virginia law.  Va.Code Ann. Sec. 8.01-195.3 (1981);  Phelps v. Anderson, 700 F.2d 147, 149 n. 3 (4th Cir.1983).  Therefore, Brooks's property was not taken without due process.   Hudson v. Palmer, 468 U.S. 517, 534-536 (1984).  We dispense with oral argument because the facts and legal contentions are adequately presented in the record and argument would not significantly aid the decisional process.


2
AFFIRMED.